DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2020 has been entered.

Election/Restrictions
Claims 1, 11, and 21 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 07/01/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claims 10 and 20, directed to unelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith Taboada on 02/18/2021.

The application has been amended as follows: 
Cancel claims 2, 12, and 22.
	Amend Claim 1, line 21 as follows:
	and support the edge ring, and wherein the outer diameter of the edge ring is greater than the outer diameter of the body of the sliding ring.
	Amend Claim 11, line 31 as follows:
lowered position, and wherein the outer diameter of the edge ring is greater than the outer diameter of the body of the sliding ring.
Amend Claim 21, line 26 as follows:
 	ring when the lift pin is in an elevated position, and wherein the outer diameter of the edge ring is greater than the outer diameter of the body of the sliding ring.

Reasons for Allowance
Claims 1, 3, 7, 8, 9, 10, 11, 13, 17, 18, 19, 20, 21, 23, 24, 25 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, whether alone or in combination, does not expressly teach a process kit for a substrate support comprising a sliding ring with openings formed through the body, a horizontal portion, a vertical portion extending from the horizontal portion, a support ring with a stepped upper surface, an edge ring having an inner diameter less than the outer diameter of the support ring and an outer diameter greater than the outer diameter of the support ring, an inner diameter of the vertical portion of the sliding ring is greater than the outer diameter of the support ring and the vertical portion of the sliding ring is configured to directly contact and support the edge ring, and wherein the outer diameter of the edge ring is greater than the outer diameter of the body of the sliding ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2016/0211166 is made of record as it teaches the sliding ring, the support ring, and the edge ring but does not expressly teach that outer diameter of the edge ring is greater than the outer diameter of the body of the sliding ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716